Exhibit 10.25

 

CONSULTING SERVICES AGREEMENT

 

This Consulting Services Agreement (“Agreement”) is made effective the 1st day
of April 2008 (the “Effective Date”), by and between Emergent BioSolutions Inc.
(“Emergent”), a Delaware corporation, with offices at 2273 Research Boulevard,
Suite 400, Rockville, Maryland 20850, and The Hauer Group (“Consultant”),
located at 7850 Southdown Road, Alexandria, VA 22308, Emergent and Consultant
are sometimes hereinafter referred to in the singular as “Party” and
collectively as the “Parties”.

 

WHEREAS, Emergent and its Affiliates (as hereinafter defined) are engaged in the
development, production, and commercialization of biopharmaceutical products;

 

WHEREAS, Consultant is engaged in providing consulting services as described in
this Agreement; and

 

WHEREAS, Emergent and, as applicable, its Affiliates (as hereinafter defined)
desires to engage Consultant to provide certain services from time to time as
mutually agreed by the Parties, and Consultant desires to be so engaged.

 

NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be bound, agree as follows:

 

1.       Services. Consultant agrees to provide certain services from time to
time as requested by Emergent or any of Emergent’s Affiliates as specified in
Exhibit A attached hereto (the “Services”). In the event that Consultant is
requested or required to perform work for the Services beyond that which is
specifically set forth in Exhibit A, any such additional services and an
appropriate adjustment to the amounts owed shall be negotiated in good faith and
the Parties shall amend this Agreement to reflect such additional services and
any additional or modified terms in respect thereof prior to the provision of
such new services.

 

2.       Payment for Services. Emergent shall compensate Consultant for Services
in accordance with the payment terms set forth in Exhibit A, and all invoices
for payment shall be submitted to Emergent as detailed therein. Notwithstanding
the foregoing, for any invoice to be processed and paid, such invoice must refer
to the applicable Emergent Accounting Code designated in Exhibit A. If
Consultant bills on an hourly basis, all invoices must be accompanied by a
timesheet detailing the hours worked and signed by both Consultant and Emergent.
Payment of Consultant’s invoices shall be in full compensation for the Services
performed by Consultant unless expressly agreed otherwise in writing by the
Parties. Invoices shall be payable within thirty (30) days of receipt by
Emergent. Representatives of Consultant performing Services hereunder will not
receive employee benefits from Emergent, including but not limited to paid
vacation, sick leave or any insurance benefits, even if such representatives are
physically situated at Emergent’s offices.

 

3.       Expenses. Emergent shall pay for or reimburse Consultant for
out-of-pocket expenses reasonably incurred in the performance of Services
hereunder; provided, however, that expenses shall only be paid for or reimbursed
if in compliance with Emergent’s Travel Policy (as previously provided to
Consultant or as updated by Emergent from time-to-time and disclosed to
Consultant), or otherwise expressly authorized in Exhibit A or as agreed in
writing by the Parties. Consultant shall submit monthly invoices detailing
expenses incurred during the immediately preceding month by appropriate category
and shall provide supporting documentation as is acceptable to

 

--------------------------------------------------------------------------------



Emergent in its reasonable discretion. It is agreed that expenses shall not be
marked up. This Agreement relates to the provision of Services only. In the
event Consultant deems it necessary to purchase equipment, goods, software or
other tangible or intangible property for which it will seek reimbursement from
Emergent, no such purchase shall be made and Emergent shall not be responsible
for reimbursement to Consultant unless Consultant has received Emergent's
express, prior written authorization.

 

4.        Confidentiality of Information. Consultant acknowledges that this
Agreement creates a confidential relationship between Consultant and Emergent.
Consultant and Emergent acknowledge that, in order to perform the Services, it
will be necessary for Emergent to allow Consultant to have access to certain
commercially valuable, proprietary, and confidential information of Emergent and
its Affiliates. Consultant agrees to keep confidential and not, without the
prior written consent of Emergent, to publish, disclose to any third party or
use (except for purposes of performance under this Agreement) any confidential
information, in either written, electronic or oral form whether or not marked as
“confidential” or “proprietary,” and without limitation, any and all information
relating to the business, prospective business, technical processes, finances,
price lists, customer lists, information relating to the licensing or approval
of any of the products, business plans, business prospects, employee
information, information regarding facilities, operations and financial
condition and results, inventions, improvements, trade secrets, know-how,
processes, formulas, methods, assays, data, instrumentation, sales and marketing
information, standard operating procedures, clinical trials, clinical trial
data, clinical specimens, study protocols, investigators’ brochures and
instructions or other scientific or technical information, and any documentation
and materials specifically developed or prepared for or by Consultant in
performance of Services under this Agreement (collectively, the "Confidential
Information"). The obligations of this paragraph do not pertain to information
which is generally known or hereafter becomes generally known to the public
through no fault of Consultant or is disclosed by Consultant with the written
approval of Emergent. Consultant shall return all such Confidential Information
to Emergent upon completion of the Services hereunder or upon Emergent’s
request.

 

If Confidential Information is sought by any source, including any governmental
organization, Consultant must immediately notify Emergent of such request and
refuse to divulge any such information at least until a representative of
Emergent is permitted to address the situation and either consents to the
disclosure or has the opportunity to engage legal means to protect the
disclosure of such information.

 

5.       Authorized Contacts. With respect to the performance of Services,
Consultant shall report to the Authorized Contact(s) identified in Exhibit A (or
such other person that may hold the same position at a later date) or such other
person(s) as such Authorized Contact(s) may designate from time to time in
writing.

 

6.        Deliverables and Reports. Consultant shall make weekly reports and
such other reports as Emergent or its Affiliates may from time to time request.

 

7.       Ownership of Work. All right, title, and interest in and to all data,
information, documents, materials and inventions relating to or arising out of
the Services shall belong to and be the property of Emergent. Consultant agrees,
without further payment by Emergent, to make any assignments and execute all
documents necessary to effect Emergent's title thereto in all countries of the
world. Furthermore, all documents and materials prepared by Consultant in the
performance of its duties hereunder will constitute works-made-for-hire and
shall belong to and be the exclusive property of Emergent and shall be
surrendered by Consultant to Emergent upon request. Consultant hereby assigns to
Emergent all rights that Consultant may have to data, information, documents,
materials and inventions referred to in this paragraph. The

 

--------------------------------------------------------------------------------



above assignments and surrender shall be made once payment in full has been made
by Emergent to Consultant as detailed in Exhibit A.

 

 

8.

Term and Termination.

 

(a)       This Agreement shall become effective as of the Effective Date set
forth above and shall continue in effect for one (1) year thereafter or until
the Agreement otherwise terminates under this Section 8 (the “Term”); provided,
however, that in the event that any requested Services are then outstanding, the
Term shall be automatically extended until such Services are completed or are
terminated by either Party.

(b)       This Agreement shall terminate upon the expiration of the Term or the
first to occur of the following events:

 

(i)

On the date Emergent provides Consultant with written notice (setting out with
particularity) that this Agreement is being terminated for “cause.” For purposes
of this Agreement, Consultant shall be deemed terminated for cause if Emergent
terminates Consultant after Consultant:

 

 

(a)

shall have committed any act or acts of embezzlement, theft or fraud against
Emergent;

 

(b)

shall have been convicted of a felony or any crime involving moral turpitude,
whether or not related to the Services;

 

(c)

shall have committed any act or acts of negligence or willful misconduct; or

 

(d)

shall have committed a breach of the representations, warranties or covenants
contained in Sections 4, 7, 9, 11 or 16 herein.

 

(ii)

On the date either Party terminates the Agreement for convenience on not less
than ten (10) days’ prior written notice.

(c)       Upon termination of this Agreement, Emergent shall have no further
liability other than for payment in accordance with the terms of this Agreement
for Services provided prior to the termination date. If this Agreement is
terminated by Emergent under Section 8(b)(i)(d), in addition to any other rights
or remedies available at law or in equity, Consultant will surrender any claim
for payment under the Agreement and will refund any payments received under this
Agreement.

(d)       The provisions of Sections 2, 3, 4, 7, 8, 11 (with respect to 11(d),
only for twelve months following termination or expiration), 13, 14, 15, 16 and
18 shall survive the expiration or termination of this Agreement for any reason.

 

9.

Representations and Warranties Consultant represents and warrants that:

 

(a)       the Services performed hereunder will be performed in a competent,
diligent and workmanlike manner consistent with the expected industry standards
of professional conduct;

 

--------------------------------------------------------------------------------



(b)       Consultant and any of Consultant’s personnel performing Services will
perform the Services for Emergent hereunder and have been advised of the
restrictions and obligations set forth in this Agreement, including without
limitation, the requirements of confidentiality (Section 4), compliance with
laws (Section 11) and non-solicitation (Section 16); and

 

(c)       Consultant has full power to enter into and fully perform this
Agreement and has the full and unrestricted right to disclose to Emergent any
information Consultant makes available to Emergent under this Agreement.

 

10.     Relationship of Parties. With respect to the subject matter of this
Agreement, the Parties are and remain independent contractors. This Agreement
shall not be deemed to create an employer/employee relationship, joint venture,
partnership, association, or agency between the Parties. Consultant is not
authorized to incur or create any obligation express or implied on behalf of
Emergent or to bind Emergent in any manner whatsoever.

 

11.      Compliance with Laws. In performing the Services, Consultant shall
comply with all applicable existing and future laws, rules and regulations.
Consultant covenants and agrees to perform its duties and responsibilities under
this Agreement in accordance with the highest standards of ethical business
conduct and will not engage in any acts or activities that are illegal or that
may adversely affect or reflect upon the business, integrity or goodwill of
Emergent. Without limiting the generality of the foregoing, Consultant
represents, warrants and agrees that:

 

(a)       Consultant will comply with all applicable existing and future
treaties, laws, regulations, including but not limited to those governing
employment practices (including those governing employee recruiting and hiring),
anti-bribery, anti-corruption and anti-gratuities laws or other similar laws.

(b)       Consultant will comply with all Emergent stated policies and
procedures applicable to consultants operating at Emergent’s offices, including
without limitation, those governing safety, health, harassment, and
discrimination.

(c)       Consultant will prohibit its staff from involvement with the payment
or giving of anything of value, either directly or indirectly, to an official of
any government, political party or official thereof, any candidate for foreign
political office, or any official of an international organization, for the
purpose of influencing an act or decision in its official capacity, or inducing
that official to use his/her influence with any government, to assist Emergent
in obtaining or retaining business for or with, or directing business to, any
person, or for obtaining an improper advantage. Consultant agrees to comply with
the provisions of this Section 11(c) and take no action that it believes might
cause Emergent to be in violation of international, federal, state or local laws
or regulations, or Emergent’s policies and procedures, as well as any action by
Consultant that might be construed as a violation of international, federal,
state or local law, or Emergent’s policies and procedures.

(d)       At such times as may be requested by Emergent, Consultant will certify
to Emergent in writing that: (1) Consultant understands the requirements of
applicable anti-corruption or anti-bribery laws that apply to the Consultant and
the Agreement; (2) Consultant believes it has complied with all applicable laws,
regulations, and Emergent’s policies and procedures; (3) Consultant has,
specifically, not made, offered to give or agreed to give anything of value,
directly or indirectly, whether in cash or in kind to or for the benefit of any
government official or “foreign official,” political party or official thereof,
or candidate for political office, or official of an international organization,
for the purpose of carrying out this Agreement; (4) Consultant does not know or
have any

 

--------------------------------------------------------------------------------



reason to believe that any employee, agent, representative or other person
retained by Consultant has violated any of the foregoing undertakings; and (5)
Consultant will immediately advise Emergent if Consultant should learn or have
reason to believe that there has been a violation of any of the foregoing
undertakings.

(e)       Emergent BioSolutions Inc. (“EBSI”), is a publicly traded company on
the New York Stock Exchange. Consultant acknowledges the laws and regulations
prohibiting “insider trading,” including the purchase or sale of securities of a
company while in the possession of material information that has not been
generally disclosed in the marketplace. Consultant represents that it may have
access to certain material nonpublic information of EBSI, Emergent, and/or their
Affiliates and will not engage in insider trading or disclose such information
to any third parties.

 

12. Definition of Affiliate. “Affiliate” shall mean any direct or indirect,
current or future subsidiary of a Party, or any other entity which is controlled
by a Party or which controls a Party. The term “control” as used herein shall
mean possession, directly or indirectly of at least fifty percent (50%) of the
voting equity of another entity (or other comparable interest for an entity
other than a corporation), or the power to direct or cause the direction of the
management or policies of an entity whether through ownership of securities, by
contract or otherwise.

 

13.      Export Control Technology. The Parties acknowledge that any products,
software, and technical information provided under this Agreement may be subject
to the United States, United Kingdom and other export laws and regulations and
any use or transfer of such products, software and technical information may
require authorization under those regulations. The parties agree that they will
not use, distribute, transfer, view or transmit such products, software or
technical information (even if incorporated in other products) except in
compliance with the applicable export regulations. The parties also agree to
sign written assurances and other export related documents as may be required
for compliance with applicable export regulations.

 

14.      Indemnification and Limitation of Liability. Consultant shall hold
harmless and indemnify Emergent, its employees, agents and representatives, from
and against any and all suits, demands, losses, damages, judgments, claims,
costs, (including reasonable attorneys’ fees and costs) or other liability
(including, without limitation personal injury or death) (collectively
"Liability"), to the extent that such Liability arises from or is related to the
performance of Services under this Agreement or the negligence, act or omission
of Consultant or any of her agents or representatives.

 

15.     Dispute Resolution. All disputes or claims arising under this Agreement
that cannot be resolved by the Parties shall be submitted to non-binding
mediation for a period of thirty days, which may be extended by written
agreement of the Parties. If such dispute is not resolved amicably through
mediation or otherwise within the specified period, either Party may pursue
remedies available to it at law or in equity, subject to the terms of this
Agreement.

 

16.     Non-Solicitation. Consultant agrees that, during the term of this
Agreement, and for a period of twelve (12) consecutive months after termination
of such Agreement, Consultant will not knowingly (i) directly induce or attempt
to induce or otherwise counsel, advise, solicit or encourage any employee to
leave the employ of Emergent or accept employment with Consultant or any other
person or entity, (ii) directly induce or attempt to induce or otherwise
counsel, advise, solicit or encourage any person who at the time of such
inducement, counseling, advice, solicitation or encouragement had left the
employ of Emergent within the previous six (6) months to accept employment with
any person or entity besides Emergent or (iii) solicit, interfere

 

--------------------------------------------------------------------------------



with, or endeavor to cause any customer, client, or business partner of Emergent
to cease or reduce its relationship with Emergent or induce or attempt to induce
any such customer, client, or business partner to breach any agreement that such
customer, client, or business partner may have with Emergent.

 

17.      Force Majeure. Neither Party shall be liable for delay or failure in
the performance of any of its obligations under this Agreement if and to the
extent such delay or failure is due to circumstances beyond the reasonable
control of such Party, including but not limited to fires, floods, explosions,
accidents, acts of God, war, riot, strike, lockout or other concerted acts of
workers, acts of government and shortages of materials. The Party claiming force
majeure shall use its commercially reasonable efforts to eliminate or prevent
the cause so as to continue performing its obligations under this Agreement.
During such time that the event of force majeure causes such a delay or failure
of performance, this Agreement and the Parties’ obligations and responsibilities
under it shall be deemed suspended until the event of force majeure ceases.

 

 

18.

Miscellaneous Provisions.

 

(a)       Governing Law and Jurisdiction. This Agreement and its interpretation
shall be governed by the laws of the State of Delaware without reference to its
conflict of law or choice of law provisions.

 

(b)       Non-Waiver. No delay by or omission of any Party in exercising any
right, power, privilege, or remedy shall impair such right, power, privilege, or
remedy or be construed as a waiver thereof.

 

(c)       Remedies. The rights and remedies provided in this Agreement are
cumulative and are not exclusive of other rights or remedies provided by law.

(d)       Taxes. Consultant shall be fully responsible for payment of all income
taxes, social security taxes, and for any other taxes or payment which may be
due and owing by Consultant as the result of fees or amounts paid to it by
Emergent under this Agreement, and Consultant shall indemnify and hold harmless
Emergent from and against any such tax or payment.

 

(e)       Notices. Any notice hereunder shall be given by first class mail,
express mail, or facsimile (followed by confirmation), addressed to the Parties
at the addresses given in the preamble of this Agreement, or to such other
address as a Party may later designate in writing to the other Party. Notice
given by Consultant to Emergent shall be directed to the President of EBSI;
provided, however that Notice of any legal action, claim or other legal matter
given by Consultant to Emergent shall be directed to the Legal Department of
EBSI.

 

(f)        Use of Name. Neither Party shall use the name, tradename or trademark
of the other Party in a press release, advertising, publicity or promotional
activity without the prior written consent of the other Party.

 

(g)        Severability. In the event that any section or any part of a section
of this Agreement should be declared void, invalid, or unenforceable by any
court of law, for any reason, such a determination shall not render void,
invalid, or unenforceable any other section or any part of any other section of
this Agreement and the remainder of this Agreement shall remain in full force
and effect.

 

(h)      Headings. Headings and titles of parts and sections are for convenience
only and have no interpretative significance.

 

--------------------------------------------------------------------------------



(i)     Successors. This Agreement and the covenants hereof are binding on the
Parties and their respective heirs, executors, representatives, trustees,
permitted assigns, and successors in interest.

 

(j)      Assignability. This Agreement may not be assigned by Consultant without
the prior, express written consent of Emergent. This Agreement may not be
assigned by Emergent without the prior, express written consent of Consultant;
provided, however, that this Agreement may, without Consultant’s written
consent, be assigned and transferred to any Affiliate of Emergent upon such
assignee assuming Emergent’s obligations hereunder, in which event Consultant
agrees to continue to perform the duties and obligations according to the terms
hereof to or for such assignee or transferee of this Agreement.

 

(k)      Counterparts. This Agreement may be signed in two identical copies,
each of which shall be deemed to be an original copy, and a facsimile copy shall
constitute a legally binding, enforceable document.

 

(l)       Integration. This Agreement, along with the corresponding Exhibit,
constitutes the entire agreement of the Parties, supersedes all prior
discussions, negotiations and understandings verbal and written, if any, and may
only be amended or modified by a written agreement signed by both Parties. In
the event of a conflict between the terms of this Agreement and the terms of any
Exhibit or attachment hereto, proposal, quotation or any Consultant
documentation, the terms of this Agreement shall prevail.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth in the preamble.

 

 

Emergent BioSolutions Inc.

 

 

 

By: /s/ Daniel J. Abdun-Nabi  

 

 

Printed Name: Daniel J. Abdun-Nabi

Title: President

 

The Hauer Group

 

 

 

By: /s/ Jerome M. Hauer  

 

 

Printed Name: Jerome M. Hauer

Title: President

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Scope of Work and Compensation

The Services shall include, without limitation, the following:

Contract Objective:

To assist Emergent BioSolutions in enhancing its corporate image and visibility,
and expanding opportunities for BioThrax and its pipeline product candidates.

 

Summary of expected activities:

Strategic Support of Corporate Objectives

●

Consultation to CEO, President and Senior Management on corporate strategic
issues

 

●

General consultation and directed project support to including but not limited
to:

 

o

Relationship management with targeted media outlets and reporters;

 

o

Introductions to relevant government officials;

 

o

Introductions to potential commercial partners.

 

●

Other projects as may be directed by the CEO, President or Senior Management

 

Domestic and International Marketing

 

•

Target audiences:

 

o

KOLs, decision makers or senior officials in health or emergency planning
departments or agencies of foreign governments

 

o

Senior leadership and decision makers in first responder communities in major
cities in the US, including individuals such as the Chief of Police, Fire
Chiefs, Head of HAZMAT units, Head of Counter-Terrorism Units, Head of
EMS/Paramedics Units (both independent and those attached to fire departments)
and other groups who may believe themselves to be at high risk for exposure to
anthrax

 

o

Senior leadership and decision makers in health departments in major cities in
the US to help support decision makers in the first responder communities when
making a medical decision surrounding the use of BioThrax

•

Specific activities targeted at these markets including the following:

 

o

Contacting individuals within the target audiences, prioritizing and arranging
initial meetings/teleconferences with senior leadership and decision makers
within the first responder and health department communities

 

o

As needed and appropriate, attend meetings with Emergent executives when meeting
with these key officials

 

o

Provide input and information on senior leadership and decision makers prior to
meetings to ensure meeting materials and messaging are appropriate and tailored
for the audience

 

o

2 to 4 meetings will be arranged per month with target audiences.

 

--------------------------------------------------------------------------------



 

Place of Services: All Services shall be performed on-site at Emergent’s offices
(as specified in the preamble to this Agreement), unless otherwise directed by
Emergent. Consultant agrees that he may be required to travel domestically and
internationally to satisfy the scope of work and identified objectives.

 

Authorized Contact(s):

Daniel J. Abdun-Nabi

President

Emergent BioSolutions Inc.

2773 Research Blvd., Suite 400

Rockville, MD 20850

Phone: (301) 795-1830

AbdunNabiD@ebsi.com

Compensation: In exchange for the services provided above, Emergent shall
compensate Consultant at the rate of $15,000.00 per month.

Agreement Start Date: April 1, 2008

Agreement End Date: April 1, 2009 (unless extended by mutual agreement)

Travel: The Parties agree that Consultant may book his own air travel for
reservations in business class longer than 2.5 hours of flight time. All other
travel will be pursuant to Emergent's Travel Policy (as provided to Consultant
and updated by Emergent from time-to-time in writing) and all necessary lodging,
rental car and other travel reservations shall be made by an Emergent
Administrative Assistant and MAY NOT be made directly by Consultant. Emergent
will not reimburse for expenses that fail to comply with this process. If
airline, lodging, rental car or other travel reservations are to be made in
connection with Services provided under this Agreement, it is Consultant's
responsibility to contact the Emergent Authorized Contact to request that such
arrangements be made.

 

Emergent Accounting Code: ________________ (Must be noted on all invoices in
order for payment to be processed.)

 

 

 

 